{¶ 33} I concur in the majority's analysis and disposition of appellant's sole assignment of error.1
 {¶ 34} I write separately only to note, unlike the writer, I would continue to follow this Court's opinion in Halderman with respect to evidence of OSHA violations.
1 Despite appellant's assertion at par.3 of his brief " . . . it was evident that the depth of the trench would exceed five feet . . .;" when Wollenburg visited the project on the morning of the accident [and before Marincic's or Hale's visits], a review of Wollenburg's deposition reveals such was not evident until Wollenburg's second visit shortly before the accident. (Emphasis added).